Under Section 1345-13, General Code (116 Ohio Laws, pt. 2, 286, 298), the power of appointment was exercised by the Unemployment Compensation Commission, subject to the civil service laws, but under Section 1346-1, General Code (Section 2, S. B. No. 57, 93 General Assembly, 118 Ohio Laws, —), the powers and duties of that commission were vested solely in the administrator of the Bureau of Unemployment Compensation.
Assuming relator was lawfully appointed and unlawfully dismissed as alleged, the administrator is the only person to whom a writ of mandamus may issue compelling reinstatement of the relator. Section 12283, General Code.
The demurrer will be sustained for misjoinder of respondents and the relator will be granted 20 days in which to plead further.
Demurrer sustained.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur.